Citation Nr: 1757319	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-41 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of skin cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for jungle rot, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to November 1959, from January 1960 to December 1962, and from March 1963 to January 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a local hearing conducted by a Decision Review Officer (DRO) in July 2017.  A transcript of this hearing has been associated with the claims file.

In October 2017, the Veteran's representative waived initial consideration of any additional evidence by the agency of original jurisdiction.  38 C.F.R. § 20.1304(c) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The claim for service connection for the residuals of skin cancer is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides.

2.  The Veteran does not have a current jungle rot disability.
CONCLUSION OF LAW

The criteria for service connection for jungle rot have not been met.  38 U.S.C. 
§§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a June 2012 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed jungle rot.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, and as will be discussed in detail below, the standards of McLendon are not met in this case as there is no credible lay evidence or competent medical evidence that the Veteran has a current jungle rot disability that is related to service.  Thus remand for a VA examination is not necessary. 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The Board observes that the Veteran served in the Republic of Vietnam.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. § 3.307, 3.309(e).  However, jungle rot is not a presumptive condition.  
Factual Background and Analysis

The Veteran contends that his claimed jungle rot is the result of his military service as he was exposed to Agent Orange while stationed in Southeast Asia. 

A review of the Veteran's service personnel records shows that he was stationed in Vietnam during the applicable periods.  As a result, exposure to herbicides is conceded.

The Veteran's service treatment records are negative for treatments or complaints of a skin disability or jungle rot.  Notably, a reenlistment examination in March 1963 and an annual examination in December 1977 were negative for treatments or complaints of a skin disability or jungle rot.  Additionally, an August 1979 service treatment record noted a small, yellow incisional cyst which was asymptomatic.  However, the October 1980 separation examination for the Veteran's last period of active duty was negative for findings, treatments or complaints regarding any skin disability as the Veteran just had an inguinal hernia scar.  On his October 1980 Report of Medical History, the Veteran specifically denied any skin disease.

A March 2007 private treatment report noted that the Veteran had a history of melanoma removal of his back and neck in 1986.

A May 2009 private treatment report noted that the Veteran had a history of melanoma to his back and neck.  

A December 2009 private treatment record noted that the Veteran had squamous cell carcinoma in the left dorsal hand.

A December 2013 private treatment note indicated that the Veteran had a history of melanoma removal.

An October 2015 private treatment record noted a history of a melanoma resection in 1986.

At his July 2017 DRO hearing, the Veteran testified that he was diagnosed with jungle rot during his second tour of duty in Vietnam in 1971.  

In a September 2017 correspondence, the Veteran's wife indicated that she recalled that her husband returned from his second tour in Vietnam with an "oozing" sore on the left side of the back of his head where his neck started.  She reported that he was told that this was "jungle rot" and was prescribed sulfur tablets.  A few months later, she noticed that a brown spot the same size and in the same location appeared.  Eventually, in 1986, the Veteran's brown spot was diagnosed as melanoma which was removed.

The Board concludes that service connection is not warranted for a jungle rot disability as the Veteran has not been shown to have a current jungle rot disability.

As noted above, the Veteran's service treatment records are negative for treatments or complaints of a jungle rot disability.  

Moreover, the Veteran's post-service treatment records are also negative for complaints or treatments of a jungle rot disability.  

The Board notes the Veteran's testimony and his wife's statement which indicate that the Veteran was diagnosed with jungle rot and prescribed sulfur tablets for treatment while in service.  However, the Veteran's service treatment records are again negative for complaints or treatments related to jungle rot and there is no post-service evidence of a current diagnosis of jungle rot during the period on appeal.  Moreover, neither the Veteran nor his wife appear to assert that he currently has jungle rot.  Rather, they both appear to assert that he had jungle rot during service, and that post-service, the area where the Veteran believed he had jungle rot was found to have skin cancer.  The residuals of skin cancer are being addressed in the Remand below.

Accordingly, neither the lay nor medical evidence of record supports a current diagnosis of the claimed jungle rot disability as there is no evidence in the record of a current jungle rot disability.  Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for a jungle rot disability must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for jungle rot and the claim must be denied.  


ORDER

Entitlement to service connection for jungle rot, to include as due to herbicide exposure, is denied.


REMAND

The Veteran testified that a doctor told him that his skin cancer was related to sun exposure.  The Board observes that the Veteran served for approximately 20 years.  The Board concludes that on Remand, an opinion should be obtained regarding whether his in-service sun exposure is etiologically related to his post-service residuals of skin cancer.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify all private treatment relevant to his skin cancer claim.  The AOJ should undertake appropriate development to obtain any outstanding treatment records.
The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.  

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain a medical opinion from an appropriate examiner to determine the nature and etiology of the Veteran's residuals of skin cancer.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether an examination of the Veteran is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiry:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current residuals of skin cancer was either incurred in, or is otherwise related to, the Veteran's military service, to include sun exposure?

The complete rationale for all opinions should be set forth.  

3. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


